                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
DMP:ICR/AFM/KCB                                     271 Cadman Plaza East
F. #2018R01047                                      Brooklyn, New York 11201



                                                    July 29, 2021

By ECF

The Honorable Denis R. Hurley
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

              Re:     United States v. Jack Cabasso
                      Docket No. 19-CR-582 (DRH) (ARL)

Dear Judge Hurley:

             The government respectfully submits this letter brief in opposition to defendant
Jack Cabasso’s July 8, 2021 motion to modify the conditions of his pretrial release (the
“Motion” or “Mot.,” Dkt. No. 199), and as a cross-motion to return the defendant to home
confinement and revoke his permission to communicate with Aventura’s former customers
and employees.

                The defendant is currently under home confinement but is permitted to travel to
Aventura’s offices and communicate with former work contacts, as described in more detail
below. As a condition of permitting the defendant to leave his home and communicate with
former work contacts, the Honorable Arlene R. Lindsay ordered the defendant to report his
work contacts on a biweekly basis to the government and the Pretrial Services Agency
(“Pretrial” or “Pretrial Services”). The defendant has violated that condition, failing to report
his ongoing business contacts. He nonetheless now moves for an expansion of his bond
conditions, asking that he be permitted to move freely within the Eastern and Southern Districts
of New York.

               The defendant devotes most of his brief to attacking the government’s case and,
gratuitously, the integrity of the prosecutors in this matter. Those attacks are unfounded and
irrelevant. Nowhere does the Motion identify a relevant change of circumstance or otherwise
offer a reason that the defendant’s application should be granted. Rather, the defendant’s
noncompliance with existing conditions of release means that his application should be denied.
Moreover, the defendant’s extensive criminal history—including a prior conviction for jury
tampering—and the strength of the government’s case argue strongly against the requested
relief. In addition, the defendant’s claim that his current bond conditions violate the Due
Process Clause is legally and factually unsupported. Finally, because the defendant has failed
to report his contacts as required – which was a condition of Judge Lindsay’s decision
permitting him to travel to Aventura’s offices and communicate with former work contacts –
the defendant should be returned to home confinement and barred, once again, from
communicating with former associates.

       I.     Relevant Background

               The defendant was charged by complaint on November 6, 2019 with unlawful
importation, money laundering conspiracy, and two counts of conspiracy to commit wire and
mail fraud, see Dkt No. 1, and was arrested and arraigned on those charges the following day
before the Honorable Ramon E. Reyes, Jr. Judge Reyes ordered the defendant detained
pending trial, Dkt. No. 15; see Dkt No. 12 (government’s memorandum in support of
detention). The defendant was charged by indictment on December 9, 2019 with the same
offenses. Dkt No. 55.

              A.         The Defendant Is Released on Bond

              In December 2019, defense counsel approached the government to discuss a bail
application. The government consented, subject to strict conditions, including a substantial
secured bond and strict limits on the defendant’s movement.

              On January 6, 2020, with the government’s consent, Judge Lindsay ordered the
defendant released subject to home detention (with exceptions for medical and attorney visits),
and a requirement that he avoid contact with current and former employees and customers of
Aventura. See Dkt. No. 76; Tr. of January 6, 2020 Proceeding (attached hereto as Exhibit A)
at 2.

              B.         The Defendant’s Conditions of Release Are Modified

               In August 2020, counsel approached the government and Pretrial Services about
modifying the defendant’s conditions of release so that he could travel from home to his
workplace at Aventura’s offices, and communicate with Aventura’s former customers and
employees in connection with a new company he planned to start, operating in the same
industry. The government consented with certain conditions, notably that the defendant report
his professional contacts on a biweekly basis so that the government and Pretrial Services
could verify that the defendant had not resumed the charged fraud. See Dkt. No. 150 (defense
letter proposing agreed conditions to Judge Lindsay).

             On September 22, 2020, the parties appeared before Judge Lindsay to discuss
the proposed modifications. See Exhibit B (Transcript of September 22, 2020 Proceeding).
Judge Lindsay emphasized the importance of a mechanism to verify that the defendant had not
resumed the charged conduct:




                                              2
               I don’t have an objection specifically to allowing Mr. Cabasso to set up
               this business he described but I am concerned since it is a business that’s
               not unlike the one that he is charged with using in violation of the law,
               that there be some provision for either pretrial services or -- actually, it
               would have to be pretrial services, to at least randomly check to ensure
               that the conduct that’s charged in the indictment is not being engaged in
               in the new company.
Exh. B at 3.

               Counsel responded by assuring the court that his client would provide regular
verification of his business contacts: “I think that the 14-day reporting to the government
through pretrial alleviates that concern, Judge, because they will have the opportunity to know
who he is dealing with and they’ll have the opportunity to contact the clientele and ask what
type of business.” Id.

               Judge Lindsay emphasized “the defendant’s responsibility to keep the
government apprised of his . . . new business for the company,” Exh. B at 4, and then restated
for the record the defendant’s obligations:

               [T]o the extent that you’re going to be operating this new enterprise, []
               you have an obligation to keep the government informed in a listing, you
               could do it through counsel or directly, that will be worked out with you
               and your lawyer but every 14 days, a comprehensive list of any
               individuals and persons that you might have contacted as a vendor or
               client of the new company or any contact with the company which is
               named in the indictment and the individuals who are associated with that
               business.

               And pretty much to the extent that you’re in touch with individuals with
               respect to the operations of the new business, . . . even if you [are] just
               contacting them to touch base to see if they need anything, that would be
               a contact that you would have to report. And then if the government
               wishes to follow-up on something to inquire further, they would
               communicate that interest to your attorney who would then provide some
               response. Does that fairly state what the agreement [is] between the
               government and defense counsel?

               MR. DAYAN: It does on --

               MR. RICHARDSON: It does, your Honor.

               MR. DAYAN: It does, Judge.




                                                3
               On that basis, Judge Lindsay approved the requested modification, adding in her
written order that “any contact list provided the Government must contain contact information”
for the people contacted by the defendant. Dkt. No. 155. 1

              C.          The Defendant Has Not Complied with the Modified Conditions of
                          Release

               Counsel provided a single list of contacts to the government, on November 25,
2020. See Exh. C. 2 Counsel has not provided any further information about the defendant’s
contacts either to the government or to Pretrial Services. The government nonetheless
understands from Pretrial Services that the defendant said as recently as June 2021 that he
continues to call potential customers, and affirmed this week that he was still in communication
with them. As such, the defendant has failed to comply with the conditions of release imposed
by the Court on September 22, 2020.

       II.    Legal Standard

              Under the Bail Reform Act, 18 U.S.C. § 3141 et seq., a defendant who has been
released pending trial may file a motion to amend the conditions of release. 18 U.S.C. § 3145.
The Court must impose conditions that will “reasonably assure the appearance of the person
as required.” 18 U.S.C. § 3142(c)(1). In considering the motion, the Court is guided by the
same factors that govern an initial determination to impose conditions of release. See, e.g.,
United States v. Fishman, No. 20-CR-160 (MKV), 2020 WL 6365353, at *1 (S.D.N.Y. Oct.
29, 2020).

               Specifically, as relevant here, the Court must consider the nature and
circumstances of the offenses charged, the weight of the evidence against the defendant, and
the defendant’s personal characteristics and criminal history, including his “character, physical
and mental condition, family ties, employment, financial resources, length of residence in the
community, community ties, past conduct, history relating to drug or alcohol abuse, criminal
history, and record concerning appearance at court proceedings.” 18 U.S.C. § 3142(g).




       1
         Judge Lindsay’s written order required disclosure to the government alone, but her
prior oral discussion with defense counsel touched on both the government and Pretrial, and
counsel said that he would report “to the government through Pretrial.” See Exh. B at 3.
       2
         The government requests that Exhibit C be filed under seal in order to protect the
privacy interests of innocent third parties. See United States v. Amodeo, 71 F.3d 1044, 1050
(2d Cir. 1995)


                                               4
       III.   Argument

              A.      The Defendant’s Failure to Comply with His Current Bail Conditions
                      Means That Those Conditions Should Not Be Removed

               Courts weighing a request to modify conditions of release routinely consider
whether there has been a change of circumstances since the relevant conditions were imposed.
See, e.g., United States v. Falcetti, No. 02 CR 140 (ILG), 2002 WL 31921179, at *1 (E.D.N.Y.
Oct. 31, 2002) (“Conditions of bail should properly be modified if a substantial change in
circumstances as they existed at the time bail was fixed is clearly shown. No such change is
shown here and his motion is denied.”); United States v. Auletta, No. 86 CR. 245 (MJL), 1988
WL 103365, at *3 (S.D.N.Y. Sept. 28, 1988) (denying release where defendant “neither alleges
legal error nor presents any evidence of significant new circumstances bearing on his risk of
flight”).
                A defendant’s history of compliance or noncompliance are both relevant
considerations. See United States v. Donziger, No. 20-1710-CR, 2021 WL 1165998, at *1–3
(2d Cir. Mar. 29, 2021), as amended (Apr. 26, 2021) (upholding district court’s refusal to
modify conditions of release where defendant had previously breached terms of home
confinement). In this case, the only relevant change since the present conditions were imposed
has been the defendant’s failure to comply with those conditions. Judge Lindsay released the
defendant from home confinement only after defense counsel assured her that the defendant
would report his work contacts on a biweekly basis, giving the government and Pretrial
Services a mechanism to ensure that the defendant did not resume the charged fraud. The
defendant has disobeyed that order, frustrating Pretrial’s supervision and demonstrating his
lack of regard for the Court’s authority. The Court should accordingly revoke the defendant’s
ability to leave his home and communicate with Aventura’s customers and employees, whether
current or former, and it should reject the defendant’s request to relax his bond conditions
further.

              B.      The Nature of the Charged Crimes and the Weight of the Evidence
                      Warrant Strict Bail Conditions

               The factors set forth in 18 U.S.C. § 3142(g) continue to counsel against
modifying the defendant’s bond as requested. The defendant’s criminal conduct was
extremely serious and broad in both temporal and geographic scope. The defendant
orchestrated a fraud that grossed more than $88 million and involved co-conspirators both in
the United States and overseas, including in the People’s Republic of China (the “PRC”). His
scheme required near-constant deception – countless material misrepresentations to U.S.
military and U.S. government procurement officials, border authorities and private customers
about the origins of the goods Aventura sold and who was running the company. The
defendant lied with skill and an apparent sense of impunity, always to advance his self-interest
and often to the detriment of national security. The seriousness of his criminal conduct weighs
in favor of restrictive bond conditions, and the extent of Cabasso’s deceit fatally undermines



                                               5
the credibility of any claim that he would comply with his bond conditions and return to court
if given freer rein.

              In addition, the weight of the evidence against the defendant is overwhelming
and includes, among other things, witness accounts, email and other electronic evidence,
physical surveillance, financial analysis and physical evidence, as detailed at length in the
indictment. Notably, much of the government’s evidence against the defendant comes from
his own words—touting Aventura products as American-made, while simultaneously sending
numerous emails to, among others, PRC manufacturers about the need to hide that Aventura’s
products were made in the PRC rather than on Long Island.
              As courts have observed, “[w]hen the evidence of a defendant’s guilt is strong,
and when the sentence of imprisonment upon conviction is likely to be strong . . . a defendant
has stronger motives to flee.” United States v. Bruno, 89 F. Supp. 3d 425, 431 (E.D.N.Y.
2015). Here, in light of the extent and sophistication of the defendant’s fraud, the government
conservatively estimates that he faces an advisory Guidelines sentencing range of 168 to 210
months’ imprisonment for the charged country-of-origin wire fraud scheme alone. See
U.S.S.G. § 2B1.1(a)(1), (b)(1)(M), (b)(2)(A)(i), (b)(10)(B), (b)(10)(C).
                Notably, despite the length and tone of the defendant’s submission, he makes
little effort to contest his guilt. The defendant argues primarily that the government has
overstated the amount of money that he made by fraudulently selling Chinese-made goods as
American-made. See Mot. 3 (contesting dollar value of camera sales and number of employees
involved); id. (asserting that “majority” of revenues reflected products assembled in New
York); id. at 1, 2, 5 (protesting that Aventura was not “one big fraud”; id. at 4 (contrasting the
defendant with his “completely innocent . . . wife”). Of course, these arguments (with which
the government strongly disagrees) go only to sentencing, not to the fact of the defendant’s
guilt. Taken together the strength of the government’s evidence, the defendant’s
uncontroverted guilt, and the likelihood of a significant sentence make him a serious flight
risk.
               C. The Defendant’s Criminal History Counsels Against the Requested
                  Modification

               The defendant also has a lengthy criminal history, including numerous crimes
involving deceit and efforts to interfere with judicial proceedings. He was convicted in 1992
of conspiring to influence a juror, in violation of 18 U.S.C. § 371. See United States v.
Cabasso, et al., No. 92-CR-697 (ADS) (E.D.N.Y.) (the “Tampering Case”). That conviction
arose from the defendant’s attempt to influence a juror serving in a separate criminal case
charging him with another wire fraud scheme. See United States v. Cabasso, et al., No. 91-
CR-1234 (ADS) (E.D.N.Y.) (the “Underlying Case”). Specifically, agents learned that one of
the defendant’s associates (later a codefendant in the Tampering Case) had surveilled the
location of one of the jurors empaneled in the Underlying Case. Another of the defendant’s
associates (who also became his codefendant in the Tampering Case) called that juror
repeatedly in order to influence her verdict. The defendant recruited both of these associates
to tamper with the juror. Then, on April 21, 1992, using a ruse of a UPS delivery to the juror,


                                                6
the defendant’s associates approached the juror and spoke to her about her position as a juror.
The juror reported the incident to police because she felt intimidated. Two days later, the jury
was unable to return a verdict as to the defendant in the Underlying Case.
               The defendant was sentenced principally to 21 months’ imprisonment and a
three-year term of supervised release for his jury tampering conviction in the 1992 Case. One
of the defendant’s conditions of supervised release was that he was prohibited from associating
with other convicted felons. In 1995, within approximately three months of the completion of
his term of imprisonment, the defendant’s probation officer saw him at a music concert with a
woman who the probation officer subsequently learned was his codefendant in the 1992
Case—one of the coconspirators who had helped the defendant tamper with the jury. When
confronted by his probation officer, the defendant lied, claiming the woman was a secretary
from his office.
                The defendant has also been convicted of several state crimes—all of which
involve dishonesty. On April 30, 1982—when the defendant was just 23 years old—he was
convicted of two counts of grand larceny in the second degree, in violation of N.Y.P.L.
§ 155.35(1), for which he was sentenced to 50 days’ imprisonment and 58 months’ probation.
Just a few years later, on December 6, 1985, the defendant was convicted of attempted grand
larceny in the second degree, in violation of N.Y.P.L. § 155.35(1), for which he was sentenced
to five years’ probation. Finally, in March 2000, the defendant was convicted of, among other
charges, enterprise corruption, in violation of N.Y.P.L. § 460.20, for his participation in a
stock-fraud scheme that reportedly stole $176 million from 16,000 investors. As part of a plea
deal, the defendant received a 16-month-to-4-year sentence, and agreed to the forfeiture of
approximately $1.5 million that he had secreted in foreign bank accounts.
                In addition to the convictions above, in 2011 the defendant was charged in this
district with six counts of mail fraud for fraudulently using without permission the credit card
of a business associate to pay for a Google advertising campaign that directed traffic to
Aventura’s website. See United States v. Jack Cabasso, No. 11-CR-493 (SJF) (E.D.N.Y.).
The defendant was acquitted of all six counts of mail fraud following a jury trial in 2012. 3
               D. The Defendant’s Arguments in Support of Release Are Meritless

               The defendant argues that his current bond conditions violate the Due Process
Clause. Mot. 1 2, 5. The argument is meritless, because the cases that counsel relies on are
irrelevant here. The cases cited in the Motion are about pretrial detention—but the defendant
is not detained. See Mot. 1 (citing United States v. Millan, 4 F. 3d 1038 (2d Cir. 1993)). 4



       3
         The defendant’s claim that this 2011 prosecution involved “all the same evidence that
is the basis of the current indictment,” Mot. 3, is flatly incorrect. The two cases are unrelated.
       4
         Puzzlingly, the Motion refers repeatedly to the defendant’s “pretrial detention,” Mot.
1, 2, and states that the defendant “has [] been unnecessarily and punitively detained for 20

                                                7
               Where a defendant is released on bond, like the defendant here, the framework
set out in Millan does not apply. Courts have broad discretion to fashion conditions of pretrial
release, as Your Honor is aware from experience, and the government is aware of no case
where the Due Process Clause has been applied to bar travel restrictions imposed after judicial
consideration and adversarial testing. 5 No such ruling is warranted here. Judge Lindsay
reached her decision after careful consideration and upon consultation with the parties. Indeed,
the defendant’s bail conditions, now challenged as a denial of due process, were consented to
by the defendant himself less than a year ago. As Judge Glasser observed under similar
circumstances:

              As is not infrequently the case, to avoid the possibility that an order of
              detention will be made, a defendant offers the less restrictive alternative
              of house arrest, coupled with electronic monitoring and geographic
              restrictions upon travel. That was the case here and an order imposing
              those restrictions . . . was made by the Magistrate Judge.
              As is also not infrequently the case, sooner or later an application is made
              to modify those restrictions. No change of circumstance is alleged as is
              the case here. . . . Conditions of bail should properly be modified if a
              substantial change in circumstances as they existed at the time bail was
              fixed is clearly shown. No such change is shown here and his motion is
              denied.
Falcetti, 2002 WL 31921179, at *1.

               Finally, the defendant’s claim that the government’s discovery productions have
been “protracted . . . tactically,” Mot. 2, is farfetched. The government has regularly apprised
the Court of its progress in producing the vast quantity of discovery in this complex fraud case
and the Court is well aware of the efforts the government has made in that regard. The
Motion’s “suggestion” that the government is delaying discovery for tactical advantage is
entirely unsupported, and in fact ignores the government’s repeated accommodations of
defense requests to undertake the time-consuming reprocessing of large discovery productions
from an industry-standard production format to a different format requested by the defense.
Given the vast quantity of discovery in a case that implicates all of Aventura’s business over


months,” Mot. 6. But the defendant is not in jail. He was subject to pretrial detention for two
months and was released on January 6, 2020.
       5
         The only cases in this Circuit holding pretrial bail restrictions to violate due process
have involved the bail provisions of the Adam Walsh Act, which district courts have found to
deny due process because they are imposed by statute across the board, without judicial
discretion or an opportunity for adversarial testing. See, e.g., United States v. Polouizzi, 697
F. Supp. 2d 381, 394 (E.D.N.Y. 2010) (holding that mandatory electronic monitoring
requirement of Adam Walsh Act denied due process to pretrial defendants); United States v.
Arzberger, 592 F. Supp. 2d 590, 601 (S.D.N.Y. 2008) (same).


                                               8
a period of more than ten years, and the government’s repeated efforts to accommodate the
defense’s requests regarding the format of discovery, the suggestion that the government has
tactically delayed its discovery productions is incorrect and unwarranted.

IV.    Conclusion
              For the reasons set forth above, the government respectfully submits that the
Court should reject the defendant’s motion to modify the conditions of his release and grant
the government’s cross-motion to reimpose the bond conditions that were in place before
September 22, 2020.




                                                 Respectfully submitted,

                                                 JACQUELYN M. KASULIS
                                                 Acting United States Attorney

                                          By:
                                                 Ian C. Richardson
                                                 Alexander F. Mindlin
                                                 Kayla C. Bensing
                                                 Assistant U.S. Attorneys
                                                 (718) 254-7000




                                             9
